               Case: 1:20-cr-00021-MRB Doc #: 112 Filed: 08/13/21 Page: 1 of 6 PAGEID #: 441
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                              Southern District of Ohio
                                                                          )
              UNITED STATES OF AMERICA                                    )        JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                            Andre Steele                                  )
                                                                          )        Case Number: 1:20cr021-3
                                                                          )        USM Number: 78830-061
                                                                          )
                                                                          )         Zenaida Lockard, Esq .
                                                                          )        Defendant's Anomey
THE DEFENDANT:
~ pleaded guilty to count(s)            6 of the Indictment
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                       Offense Ended
21 USC841(a)(1),                   Distribution of a Detectable Amount of Heroin and Fentanyl              11 /26/2019              6
(b)(1)(C) and 18 USC 2



       The defendant is sentenced as prov ided in pages 2 through        _ _6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
~ Count(s)        1 of the Indictment                    [ti' is   0 are dismissed on the motion of the United States.
                - - - -- -- - - - - - -
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                         8/12/2021
                                                                         Date oflmposition of Judgment



                                                                          ~~
                                                                         s rgnature of Judge




                                                                                     Michael R. Barrett, United States District Judge
                                                                         Name and Title of Judge
                 Case: 1:20-cr-00021-MRB Doc #: 112 Filed: 08/13/21 Page: 2 of 6 PAGEID #: 442
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 4-Probation
                                                                                                        Judgment-Page     2    of        6
 DEFENDANT: Andre Steele
 CASE NUMBER: 1:20cr021-3
                                                              PROBATION

 You are hereby sentenced to probation for a term of:
      Count 6: five (5) years.




                                                       MANDATORY CONDITIONS
 I.   You must not commit another federal , state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check ifapplicable)
 4.   ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
 6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
 7.   D You must make restitution in accordance with I 8 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.   If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
               Case: 1:20-cr-00021-MRB Doc #: 112 Filed: 08/13/21 Page: 3 of 6 PAGEID #: 443
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        S heet 4A - Probation
                                                                                                  Judgment-Page _ _...,,3'--_   of -----'6" ----

DEFENDANT: Andre Steele
CASE NUMBER: 1:20cr021-3

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior whi le on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or e lsewhere, and you must pem1it the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact w ith someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person s uch as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must fo llow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me w ith a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
               Case: 1:20-cr-00021-MRB Doc #: 112 Filed: 08/13/21 Page: 4 of 6 PAGEID #: 444
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 48- Probation
                                                                                              Judgment- Page   _ 4_   of        6
DEFENDANT: Andre Steele
CASE NU MBER: 1:20cr021-3

                                                 ADDITIONAL PROBATION TERMS
 1.) The defendant shall participate in vocational training, unless the defendant is employed on a full-time basis, at the
 direction of his probation officer.

 2 .) The defendant shall participate in drug treatment, at the direction of his probation officer. The defendant shall pay a
 co-pay for treatment not to exceed $25, based on his ability to pay, as determined by the probation officer.

 3.) The defendant must submit to substance abuse testing to determine if he has used a prohibited substance. The
 defendant must not attempt to obstruct or tamper with the testing methods.

 4.) The defendant, at the direction of the probation officer, shall participate in a mental health treatment program and follow
 the rules and regulations of that program. The probation officer, in consultation with the treatment provider, will supervise
 your participation in the program (provider, location, modality duration, intensity, etc.). You may be responsible for the
 costs of the program, to be determined by the probation officer, based upon your ability to pay.
               Case: 1:20-cr-00021-MRB Doc #: 112 Filed: 08/13/21 Page: 5 of 6 PAGEID #: 445
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment - Page       5    of        6
DEFENDANT: Andre Steele
CASE NUMBER: 1 :20cr021-3
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                Fine                  AVAA Assessment*              JVTA Assessment**
TOTALS             $    100.00               $                          $                     $                             $



0     The detennination of restitution is deferred until
                                                         - - -- -
                                                                  . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority or?er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), al l nonfederal victims must be paid
      before the United States 1s paid.

 Name of Payee                                                   Total Loss***                 Restitution Ordered          Priority or Percentage




TOTALS                                 $                         0.00              $                      0.00
                                                                                       - - - - - --   -   --


0      Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine      D restitution.
       D the interest requirement for the            O    fine    D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. I 15-299.
** Justice for Victims ofTraffickino Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters I09A, I I 0, 11 OA, and 113A of Title          18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
             Case: 1:20-cr-00021-MRB Doc #: 112 Filed: 08/13/21 Page: 6 of 6 PAGEID #: 446
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 68 - Schedule of Payments
                                                                                          Judgment-Page    6    of        6
DEFENDANT: Andre Steele
CASE NUMBER: 1:20cr021-3

                                            ADDITIONAL FORFEITED PROPERTY
   a.) A 2011 Dodge Durango, Ohio license plate HQV6767, VIN 1O4RE2GG9BC677236, with any attachments;

   b.) A 2014 Honda Accord , Ohio license plate HOC5487, VIN 1HGCR2F37EA137231 , with any attachments;

  c.) A 2012 Honda Accord , Ohio license plate GQE7158, VIN 1HGCP3F8XCA033904, with any attachments;

  d.} A Taurus .380 pistol, serial number 1F099339, with any attachments and ammunition , including, but not limited to
  one magazine and six rounds of ammunition; and

  e.) An SCCY CPX2, 9mm pistol, serial number 400318, with any attachments and ammunition , including, but not limited
  to two magazines and 50 rounds of ammunition.
